Citation Nr: 0124812	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  01-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
November 1945.  He died in February 1998.  The appellant is 
the veteran's widow.

The current appeal arose from a January 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for the cause of the veteran's death.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant's asserts, in essence, that the fatal pulmonary 
disease was the result of the veteran's exposure to patients 
with tuberculosis during hospitalization in military service.  

In support of the claim, JEB, MD, a practitioner in pulmonary 
medicine and the veteran's treating physician since 1983, 
wrote in September 2000 that his death was, basically, the 
result of old pulmonary tuberculosis that was "presumptively 
contracted" during his service on a tuberculosis ward during 
military service.  Dr. JEB completed the death certificate 
and certified the immediate cause of death as respiratory 
failure due to emphysema.  Dr. JEB indicated on the death 
certificate that tobacco use contributed to death.  At his 
death, service connection was in effect for splenectomy, 
residuals of gunshot wounds to Muscle Groups XIX and XX, left 
knee bursitis and otitis of the right ear.  The combined 
disability rating was 50 percent. 

The report of the veteran's terminal hospitalization is not 
of record.  The record has been supplemented with military 
personnel records to support the appellant's claim of the 
veteran's exposure at the time he was recovering from his 
wounds.

The treatment records that Dr. JEB provided from the early 
1980's show a diagnosis of chronic obstructive pulmonary 
disease (COPD) most likely secondary to smoking and repeated 
pulmonary infection.  Further, it is noted the veteran smoked 
one pack of cigarettes daily from age 17 to age 33, and had a 
long-standing history of pulmonary disease from 1947.  
However, the records contain a pertinent history that is not 
reflected in other medical records on file.

At the recent Board hearing, the appellant and her daughter, 
a nurse, recalled that the veteran did not smoke after 1948 
(Transcript (T) 9, 15).  There was also testimony regarding 
the possibility that records had been misplaced in another 
veteran's file (T 8).  The appellant's daughter stated that 
some records sought were not available, but she did not 
indicate that all pertinent records had been accounted for.  
She asserted that the September 2000 letter from Dr. JEB 
served to amend the death certificate (T 16-17).  The 
appellant submitted documentary evidence at the hearing that 
included a statement from a service comrade. 


The record contains medical records from Brooke Army 
Hospital, a military facility, for the veteran's admission in 
December 1952 for suspected Boeck's sarcoid.  Records for 
earlier admissions in November 1949 and March 1951 are not on 
file.  The record shows he was admitted to the Temple VA 
hospital in 1963 for "TBC", and in 1964 for tuberculosis, 
but the records of these admissions are not on file.  

The Board observes that the RO in 1967 was aware of the 
confusion between the veteran's file and the file of another 
veteran with the same surname.  However it is not clear 
whether any pertinent medical records may have been 
misplaced.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 


Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The record does not include the 
terminal hospitalization record.  
The Board believes that the RO should obtain relevant 
treatment records and a medical opinion to provide a record 
that would allow for an informed determination of the issue 
on appeal in light of the adjudication principles established 
in Lathan v. Brown, 7 Vet. App. 359 (1995) and as 
contemplated in the VCAA.  The VA recently published final 
regulations to implement the statutory changes.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  

The appellant filed her claim for the cause of the veteran's 
death in November 2000.  The VA General Counsel has held that 
under certain circumstances death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service or nicotine dependence is compensable under 
the law governing VA benefits.  The General Counsel held that 
the possible effect of smoking before and after military 
service must be taken into account in making this 
determination. VAOPGCPREC 19-97, 62 Fed. Reg. 37,955 (1997) 
and VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  Although 
precedent opinions are binding on the Board, there has been a 
change in the law that is pertinent to this claim in view of 
the record.  38 U.S.C.A. § 7104(c) (West 1991).  



VA in April 2001 amended its regulations to conform to a 
previously enacted law in June 1998 that added 38 U.S.C.A. 
§ 1103.  The law and implementing regulation precludes 
service connection for disability or death linked to use of 
tobacco products in service in claims received after June 9, 
1998.  See 38 C.F.R. § 3.300 (2001).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

In view of the applicable precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
appellant at her correct address and once 
again request that she provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA including military health 
care, inpatient and outpatient, who may 
possess additional records referable to 
treatment received by the veteran for his 
pulmonary disabilities.  




After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-45,631 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

Regardless of the appellant's response, 
the RO should secure the veteran's 
complete VA clinical file, which should 
be obtained and associated with the 
claims file.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

The RO should also request that the 
appellant provide a statement describing, 
as completely as possible, the veteran's 
smoking, prior to, during and subsequent 
to service, including when he quit 
smoking, and any attempts he made to quit 
smoking, if applicable.  She should be 
requested to describe how many packs of 
cigarettes he smoked on an average day 
during the period that he smoked.  



2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2); 
66 Fed. Reg. 45,630, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).

3.  The RO should insure that no 
pertinent records relating to the veteran 
were misfiled as a result of the 
confusion of claimants reported in July 
1967.

4.  Thereafter, the claims file should be 
referred to an appropriate medical 
specialist for review.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist prior 
and pursuant to conduction and completion 
of the requested review.  The medical 
specialist must annotate the report that 
the claims file was in fact made 
available for review in conjunction with 
the review.  

The medical specialist should be 
requested to review the claims file and 
provide an opinion as to the cause of the 
veteran's death and the degree of 
probability that a service-connected 
disability caused or constituted a 
material factor eventuating in the 
veteran's death.  

The medical specialist should also 
address the following questions unless 
rendered moot: (1) Were there 
"debilitating effects" due to service-
connected disability that made the 
veteran "materially less capable" of 
resisting the effects of his fatal 
disease process, (2) or did any service-
connected disability constitute a 
"material influence in accelerating 
death," and (3) was a service-connected 
disability(ies) a contributory cause of 
death under 38 C.F.R. § 3.312(c)?  

The specialist should be requested to 
review the claims file and provide an 
opinion as to whether any pulmonary 
disability of significance resulting in 
the veteran's death may be dissociated 
from tobacco use during service.  

The medical specialist should be asked to 
express, in percentage terms, if 
possible, the probability, if any, that 
service-connected disability(ies) caused 
or contributed to death.  The specialist 
should address the contention that the 
veteran developed tuberculosis as a 
result of claimed exposure as a patient 
in a military hospital.  The specialist 
should also provide an opinion as to 
whether any other reported pulmonary 
disorder, including sarcoidosis if 
confirmed or bronchiectasis, is at least 
as likely as not related to such exposure 
or military service.  The medical 
specialist should provide a rationale for 
all opinions and conclusions expressed.  
Any consultations with other 
specialist(s) deemed necessary for a 
comprehensive evaluation should be 
obtained.  A complete rationale should be 
offered for all opinions and conclusions 
expressed. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, to include 
consideration of Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence taken and applicable law 
and regulations considered pertinent to the issue currently 
on appeal.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


